AO 245D (CASD Rev. 1119) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT
                                                  SOUTHERN DISTRICT OF CALIF
              UNITED STATES OF AMERICA                                          AMENDEDJ

                                     v.
            LYNETTE PATRICIA MAURIN (2)                                            Case Number:        17CR0473-GPC

                                                                                Alana McMains
                                                                                Defendant's Attorney
REGISTRATION NO.                     60272298
~   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36) 


THE DEFENDANT: 

~ admitted guilt to violation of allegation(s) No.                        1


o    was found guilty in violation ofallegation(s) No.                                                       after denial of guilty.
                                                                         ---------------------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                       Nature of Violation
            1                           Unlawful use of a controlled substance or Failure to Test




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                                Ami! 26. 2019



                                                                                HON~GOnzfiIb P. Curiel
                                                                                UNITED STATES DISTRICT JUDGE
AO 24SD (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                   LYNETTE PATRlCIA MAURIN (2)                                           Judgment - Page 2 of2
CASE NUMBER:                 17CR0473-GPC

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 months




         Sentence imposed pursuant to Title 8 USC Section 1326(b).
 18I     The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends placement in the Western Region (Southern California or Victorville).




 o	      The defendant is remanded to the custody of the United States Marshal.

 o	      The defendant shall surrender to the United States Marshal for this district:
          o 	 at                             A.M.               on 

                  ------------------
               as notified by the United States Marshal. 

                                                                       -------------------------------------

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o       Prisons: 

          o on or before 

          o 	 as notified by the United States Marshal. 

               as notified by the Probation or Pretrial Services Office. 


                                                         RETURN

 I have executed this judgment as follows:

         Defendant delivered on 	
                                    --------------------------- to
 at 	
        ------------------------ ,             with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL 




                                        By 	                 DEPUTY UNITED STATES MARSHAL




                                                                                                       17CR0473-GPC
